Case 2:20-cv-00035-JRG Document 11-1 Filed 06/02/20 Page 1 of 1 PageID #: 57



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                           §
                                                     §
        Plaintiff,                                   §
                                                     §   C.A. No. 2:20-CV-00035
 v.                                                  §
                                                     §   JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD.;                      §
 and SAMSUNG ELECTRONICS                             §
 AMERICA, INC.,                                      §
                                                     §
         Defendants.                                 §


                       ORDER OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41 of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED,

ADJUDGED AND DECREED as follows: (i) all of Tactus Technologies LLC’s claims in this

action against Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. shall be

dismissed with prejudice and (ii) each Party shall bear its own costs, expenses, and attorneys’ fees.




                                                 1
